Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 1 of 11 PAGEID #: 208




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 L.J. STAR INCORPORATED, et al.,

                       Plaintiffs,

        v.                                               Civil Action 2:19-cv-4527
                                                         Judge Michael H. Watson
                                                         Magistrate Judge Chelsey M. Vascura
 STEEL & O’BRIEN MANUFACTURING,
 INC., et al.,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court for consideration of several motions by Plaintiffs, L.J.

Star Incorporated and Advanced Couplings Limited. For the reasons that follow, Plaintiffs’

Motion for Leave to File Second Amended Complaint (ECF No. 14), Plaintiffs’ request for an

extension of time to complete service on Defendants Process Division, Inc. and John Does I–X

(ECF No. 19), and Plaintiffs’ Motion for Leave to Serve Defendant Wenzhou Chengyi

Machinery Co., Ltd. through Alternative Means (ECF No. 20) are GRANTED. Defendants

KSB Ventures, Inc. and Steel & O’Brien Manufacturing, Inc.’s Motion to Dismiss Plaintiffs’

First Amended Complaint (ECF No. 13) is DENIED AS MOOT.

                                     I.    BACKGROUND

       Plaintiffs commenced this action on October 11, 2019, against Defendants Steel &

O’Brien Manufacturing, Inc., Process Division, Inc., and Wenzhou Chengyi Machinery Co., Ltd.

(Compl., ECF No. 1.) On January 3, 2020, the Court granted Plaintiffs’ unopposed motion to

file a First Amended Complaint, which named additional Defendants KSB Ventures, Inc. and

John Does I–X (whom Plaintiffs allege are “individuals who are and/or were owners, officers,
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 2 of 11 PAGEID #: 209




directors, an/or employees of KSB whose names and addresses are currently unknown”). (ECF

Nos. 9–10.) On March 6, 2020, Defendants KSB Ventures, Inc. and Steel & O’Brien

Manufacturing, Inc. filed a Motion to Dismiss Plaintiffs’ First Amended Complaint, which

remains pending (ECF No. 13). Plaintiffs then filed a Motion for Leave to File Second Amended

Complaint on March 27, 2020. (ECF No. 14.) The proposed Amended Complaint would clear

up what Plaintiffs contend are misunderstandings by KSB and Steel & O’Brien, evident in their

Motion to Dismiss, as to what allegedly deceptive trade practices are at issue in Plaintiffs’ claims

and the causes of action Plaintiffs assert under the Lanham Act and Ohio’s Deceptive Trade

Practices Act. (Pls.’ Mot. for Leave to Amend., ECF No. 14.) KSB and Steel & O’Brien, the

only Defendants who have yet been served with process, oppose Plaintiffs’ Motion for Leave to

File Second Amended Complaint on grounds that the proposed amendment is futile because the

Second Amended Complaint could not withstand a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). (Resp., ECF No. 18). KSB and Steel & O’Brien also request, in the event

the Court grants’ Plaintiffs’ motion to amend, their attorney’s fees incurred in preparing their

Motion to Dismiss the First Amended Complaint and reply in support, which would be rendered

moot by the Second Amended Complaint. (Id. at 14.)

       In addition to KSB and Steel & O’Brien, the currently operative First Amended

Complaint and proposed Second Amended Complaint name as Defendants Process Division,

Inc., Wenzhou Chengyi Machinery Co., Ltd., and John Does I–X, none of whom have yet been

served with process. Plaintiffs seek an extension of time to complete service on the domestic

Defendants, Process Division and John Does (ECF No. 19), and leave to serve Chinese

Defendant Wenzhou Chengyi by alternative means (ECF No. 20).




                                                 2
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 3 of 11 PAGEID #: 210




      II.     PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED
                                   COMPLAINT

       Under Federal Rule of Civil Procedure 15(a)(2), the Court should give leave for a party to

amend its pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “The thrust of Rule 15

is to reinforce the principle that cases should be tried on their merits rather than the technicalities

of pleadings.” Teft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982) (citations omitted); Oleson v.

United States, 27 F. App’x 566, 569 (6th Cir. 2001) (internal quotations omitted) (noting that

courts interpret the language in Rule 15(a) as conveying “a liberal policy of permitting

amendments to ensure the determination of claims on their merits”). “Nevertheless, leave to

amend ‘should be denied if the amendment is brought in bad faith, for dilatory purposes, results

in undue delay or prejudice to the opposing party, or would be futile.’” Carson v. U.S. Office of

Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011) (quoting Crawford v. Roane, 53 F.3d 750,

753 (6th Cir. 1995)). A court may deny a motion for leave to amend for futility if the

amendment could not withstand a motion to dismiss. Riverview Health Inst. LLC v. Med. Mut. of

Ohio, 601 F.3d 505, 512 (6th Cir. 2010); Midkiff v. Adams Cnty. Reg’l Water Dist., 409 F.3d

758, 767 (6th Cir. 2005).

       As set forth above, KSB and Steel & O’Brien’s arguments in opposition to Plaintiffs’

Motion to Amend are that Plaintiffs have not sufficiently pleaded claims under the Lanham Act

or Ohio’s Deceptive Trade Practices Act. Because “denying a motion for leave to amend on

grounds that the proposed [complaint] is legally insufficient is, at least indirectly, a ruling on the

merits” of the claims presented in the complaint, this Court has recognized the “conceptual

difficulty presented” when a Magistrate Judge, who cannot by statute ordinarily rule on a motion

to dismiss, is ruling on such a motion. Durthaler v. Accounts Receivable Mgmt., Inc., 2:10-cv-

1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20, 2011) (recognizing the “conceptual difficulty
                                                   3
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 4 of 11 PAGEID #: 211




presented”); 28 U.S.C. § 636(b)(1)(A) (“[A] judge may designate a magistrate judge to hear and

determine any pretrial matter pending before the court, except a motion . . . to dismiss for failure

to state a claim upon which relief can be granted . . . .”).

        In light of this procedural impediment, the Court concludes that the better course would

be to permit Plaintiffs to amend their First Amended Complaint with the understanding that

Defendants are free to challenge the claims against them through a motion to dismiss. See

Durthaler, 2011 WL 5008552 at *4 (“[I]t is usually a sound exercise of discretion to permit the

claim to be pleaded and to allow the merits of the claim to be tested before the District Judge by

way of a motion to dismiss.”); Morse/Diesel, Inc. v. Fidelity & Deposit Co. of Md., 715 F.Supp.

578, 581 (S.D.N.Y. 1989) (“The trial court has the discretion to grant a party leave to amend a

complaint, even where the amended pleading might ultimately be dismissed.”).           Accordingly,

Plaintiffs’ Motion for Leave to File Second Amended Complaint (ECF No. 14) is GRANTED

and KSB and Steel & O’Brien’s Motion to Dismiss (ECF No. 13) is DENIED AS MOOT.

        The Court also finds that KSB and Steel & O’Brien have not identified sufficient grounds

for an award of attorney’s fees in relation to their now mooted Motion to Dismiss. Accordingly,

their request for attorney’s fees is DENIED.

      III.    PLAINTIFFS’ REQUEST FOR AN EXTENSION OF TIME TO SERVE
                              DOMESTIC DEFENDANTS

        Federal Rule of Civil Procedure 4(m) provides as follows:

        If a defendant is not served within 90 days after the complaint is filed, the court—
        on motion or on its own after notice to the plaintiff—must dismiss the action
        without prejudice against that defendant or order that service be made within a
        specified time. But if the plaintiff shows good cause for the failure, the court must
        extend the time for service for an appropriate period. This subdivision (m) does not
        apply to service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service
        of a notice under Rule 71.1(d)(3)(A).



                                                   4
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 5 of 11 PAGEID #: 212




A “plain reading” of the Rule “shows that a district court generally possesses the discretion to

dismiss a complaint or to allow service to be perfected within a specified time, regardless of the

absence of good cause, whenever a plaintiff fails to perfect service within [90] days after filing a

complaint.” Boulger v. Woods, 306 F. Supp. 3d 985, 993 (S.D. Ohio 2018) (quoting Greene v.

Venatter, No. 2:13-CV-00345, 2014 WL 559154, at *2 (S.D. Ohio Feb. 11, 2014)). However, if

a plaintiff shows good cause for failure to timely complete service, the court’s discretion is

removed. “Upon a showing of good cause, a district court shall extend the time for service.” Id.

       Here, Plaintiffs’ original Complaint naming Process Division, Inc. was filed on October

11, 2019 (ECF No. 1) and Plaintiffs’ First Amended Complaint naming John Does I–X was filed

on January 3, 2020 (ECF No. 10). Thus, Plaintiffs have not completed service on Process

Division and the Doe Defendants within the time permitted by Rule 4(m).

       However, the Court finds that Plaintiffs have demonstrated excusable neglect for their

failure to complete service. The United States Court of Appeals for the Sixth Circuit has

indicated that four factors are relevant to whether a party demonstrates excusable neglect

sufficient to warrant an extension of time to complete service: (1) the danger of prejudice to the

non-moving party, (2) the length of the delay and its impact on judicial proceedings, (3) the

reason for the delay, including whether it was within the reasonable control of the movant, and

(4) whether the movant acted in good faith. Turner v. City of Taylor, 412 F.3d 629, 650 (6th Cir.

2005). Plaintiffs represent that they had not previously attempted service on Process Division

and the Does because “to this point Plaintiffs have focused their efforts to resolve this litigation

efficiently and with minimal use of this Court’s resources through settlement with Defendants

KSB Ventures, Inc. and Steel & O’Brien Manufacturing, Inc.” (Resp. to Show Cause Order 1,

ECF No. 19). However, at this time, “it is apparent that this case will not settle early,” and

                                                  5
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 6 of 11 PAGEID #: 213




Plaintiffs wish to move forward with service on Process Division and the Does. (Id.) Further,

the Court agrees that little prejudice will be suffered by any party as a result of the extension, as

the Court has not yet set a preliminary pretrial conference, the parties have not yet conferred

under Federal Rule of Civil Procedure 26(f), and, accordingly, discovery has not yet begun.

Additionally, Plaintiffs did forward a request for waiver of service to Process Division shortly

after filing the original Complaint, but Plaintiffs never received a response. Finally, Plaintiffs

requested via email the identities of the Doe Defendants from KSB and Steel & O’Brien on

March 6, 2020, but had not received a response as of April 21, 2020. All of these factors suggest

an extension of time to complete service on Process Division and the Doe Defendants is

appropriate.

       The Court further construes Plaintiffs’ request for an extension of time to serve the Doe

Defendants as a motion for expedited discovery under Federal Rule of Civil Procedure 26(d).

Rule 26(d) provides as follows:

       (1) Timing. A party may not seek discovery from any source before the parties have
       conferred as required by Rule 26(f), except in a proceeding exempted from initial
       disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by
       stipulation, or by court order.

       (2) Sequence. Unless, on motion, the court orders otherwise for the parties’ and
       witnesses’ convenience and in the interests of justice:

               (A) methods of discovery may be used in any sequence; and

               (B) discovery by one party does not require any other party to delay its
               discovery.

Fed. R. Civ. P. 26(d). Thus, Rule 26(d) vests the district court with discretion to order expedited

discovery prior to the parties’ Rule 26(f) conference. Lemkin v. Bell’s Precision Grinding, No.

2:08-CV-789, 2009 WL 1542731, at *1 (S.D. Ohio June 2, 2009) (citing Qwest Communs. Int’l,

Inc. v. Worldquest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003)). Courts considering

                                                  6
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 7 of 11 PAGEID #: 214




motions for expedited discovery typically apply a good cause standard. Lemkin, 2009 WL

1542731, at *2 (citations omitted). The burden of demonstrating good cause rests with the party

seeking the expedited discovery. Id. (citation omitted). The moving party may establish good

cause by demonstrating that “the need for expedited discovery, in consideration of the

administration of justice, outweighs the prejudice to the responding party.” Id. (quoting

Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002)). In addition,

the scope of the requested discovery is also relevant to a good cause determination. Lemkin,

2009 WL 1542731, at *2 (citation omitted).

       In the instant case, the Court concludes that good cause exists to permit Plaintiffs to

conduct limited expedited discovery to learn the Doe Defendants’ identities so that they may

timely effect service under Federal Rule of Civil Procedure 4(m). Cf. Yates v. Young, Nos. 84-

5586, 85-5701, 1985 WL 13614, at *2, 772 F.3d 909 (Table) (6th Cir. Aug. 28, 1985)

(“Although designation of a ‘John Doe’ defendant is not favored in the federal courts, it is

permissible when the identity of the alleged defendant is not known at the time the complaint is

filed and plaintiff could identify defendant through discovery” (citations omitted)); Petty v. Cty.

of Franklin, 478 F.3d 341, 345–46 (6th Cir. 2007) (affirming district court’s dismissal of

unnamed John Doe defendants pursuant to Rule 4(m) where the plaintiff failed to substitute the

real names for his John Does and had failed to serve them within Rule 4(m) timeframe).

       Accordingly, Plaintiffs’ request for expedited discovery is GRANTED. Plaintiffs may

serve narrowly tailored discovery requests upon KSB and/or Steel & O’Brien requesting

disclosure of the Doe Defendants’ identifying information, including names, addresses, e-mail

addresses, and telephone numbers. Plaintiffs may utilize the information obtained through these

discovery requests solely for the purpose of prosecuting this action.

                                                 7
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 8 of 11 PAGEID #: 215




 IV.    PLAINTIFFS’ MOTION FOR LEAVE TO SERVE FOREIGN DEFENDANT BY
                            ALTERNATIVE MEANS

       Rule 4(m)’s 90-day time limit for service does not apply to defendants served in a foreign

country; accordingly, Plaintiffs are not untimely in their failure to thus far serve China-based

Defendant Wenzhou Chengyi Machinery Co., Ltd. But Plaintiffs contend that service through

conventional means (i.e., delivering a hard copy of the complaint and summons to Wenzhou

Chengyi’s physical business address) are unlikely to succeed. Accordingly, Plaintiffs seek leave

to serve Wenzhou Chengyi via email and through WhatsApp and LinkedIn via direct message to

Wenzhou Chengyi’s General Manager, Cherry Huang. (Mot., ECF No. 20.)

       A foreign corporation must be served “in any manner prescribed by Rule 4(f) for serving

an individual.” Fed. R. Civ. P. 4(h)(2). A foreign corporation must therefore be served, in

relevant part:

       (1) by any internationally agreed means of service that is reasonably calculated to
           give notice, such as those authorized by the Hague Convention on the Service
           Abroad of Judicial and Extrajudicial Documents [the “Hague Convention”];
           [or]

       ***

       (3) by other means not prohibited by international agreement, as the court orders.

Fed. R. Civ. P. 4(f). “The decision whether to allow alternative methods of serving process

under Rule 4(f)(3) is committed to the sound discretion of the district court.” Lexmark Int’l, Inc.

v. Ink Techs. Printer Supplies, LLC, 295 F.R.D. 259, 261 (S.D. Ohio 2013) (quoting Madu,

Edozie & Madu, P.C. v. SocketWorks Ltd. Nig., 265 F.R.D. 106, 115 (S.D.N.Y. 2010)).

“Notably, courts have consistently found that there is not a hierarchy among the subsections of

Rule 4(f).” Id. at 260 (collecting cases). “As such, a plaintiff is not required to first exhaust the

methods contemplated by Rule 4(f)(1) and (2) before petitioning the Court for permission to use


                                                  8
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 9 of 11 PAGEID #: 216




alternative means under Rule 4(f)(3).” Id. Further, “[a]s this Court has recognized, courts have

repeatedly found that email service is not prohibited by the Hague Convention.” Eversole v.

Durrani, No. 1:18-cv-856, 2019 WL 5846974, at *2 (S.D. Ohio Apr. 16, 2019) (citing Medical

Protective Co. v. Center for Advanced Spine Tech., Inc., No. 1:14-cv-005, 2014 WL 12653861,

at *2 (S.D. Ohio Jan. 13, 2014)). However, a plaintiff must demonstrate that “the chosen method

comports with constitutional notions of due process, namely that the service of process be

‘reasonably calculated, under all the circumstances, to apprize interested parties of the pendency

of the action and afford them an opportunity to present their objections.’” Id. (quoting Studio A

Entm’t, Inc. v. Active Distrib., Inc., No. 1:06-cv-2496, 2008 WL 162785, at *2–3, (N.D. Ohio

Jan. 15, 2008)).

       The Court finds Plaintiffs have satisfied their burden. First, Plaintiffs diligently

attempted to contact Wenzhou Chengyi to arrange for formal service. On its website, Wenzhou

Chengyi lists its address as “Huangzhen Rd., Yongxing Str., Longwan Dist., Wenzhou City,

Zhejiang, China,” but does not provide a street or suite number. Wenzhou Chengyi also lists two

telephone numbers, one email address, and a link to send it a message via WhatsApp. Plaintiffs’

counsel attempted to contact Wenzhou Chengyi via each of these methods of communication,

but never received a response. Plaintiffs’ counsel further conducted searches for a complete

physical address, additional email addresses, and other contact information for Wenzhou

Chengyi in at least 7 online databases, but were not able to find any additional contact

information. Plaintiffs’ counsel did identify Cherry Huang as the General Manager of Wenzhou

Chengyi via a LinkedIn search, but direct messages to Cherry Huang via LinkedIn were not

returned. Accordingly, Plaintiffs’ counsel emailed a request for waiver of service to the listed

email address. Notably, emails sent to the listed email address did not “bounce back,” indicating

                                                 9
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 10 of 11 PAGEID #: 217




 the email address is valid and active. However, Plaintiffs’ counsel received no response after 60

 days. (See generally Licata Decl., ECF No. 20-2).

         Further, in this case, the Hague Convention’s service requirements are inapplicable

 because they “[d]o not apply where the address of the person to be served with the document is

 not known.” Art. 1, Convention Done at the Hague Nov. 15, 1965, T.I.A.S. No. 6638 (Feb. 10,

 1969). Plaintiffs have reasonably attempted to ascertain Wenzhou Chengyi’s full address but

 have been unable to do so. Service under the Hague Convention is therefore unavailable to

 Plaintiffs.

         Based upon the record before it, the Court concludes that service through the e-mail,

 LinkedIn, and WhatsApp accounts that Plaintiffs’ counsel has obtained for Wenzhou Chengyi

 and its general manager Cherry Huang would comport with the requirements of due process and

 is not prohibited by international agreement or other law. Accordingly, Plaintiffs’ Motion for

 Leave to Serve Wenzhou Chengyi through Alternative Means is GRANTED.

                                      V.      DISPOSITION

         In sum, for the reasons set forth above, Plaintiffs’ Motion for Leave to File Second

 Amended Complaint is GRANTED. (ECF No. 14.) The Clerk is DIRECTED to file on the

 docket Plaintiffs’ Second Amended Complaint, attached to their Motion as Exhibit 1. (ECF No.

 14-1.) Plaintiffs’ request for extension of time to complete service on Defendants Process

 Division, Inc. and John Does I–X (ECF No. 19) and Plaintiffs’ Motion for Leave to Serve

 Wenzhou Chengyi Machinery Co., Ltd. through Alternative Means (ECF No. 20) are also

 GRANTED. Defendants KSB and Steel & O’Brien’s Motion to Dismiss (ECF No. 13) is

 DENIED AS MOOT, and their request for attorney’s fees (ECF No. 18) is DENIED.




                                                 10
Case: 2:19-cv-04527-MHW-CMV Doc #: 22 Filed: 04/23/20 Page: 11 of 11 PAGEID #: 218




        It is further ORDERED that Plaintiffs must complete service of the Second Amended

 Complaint on Defendant Process Division, Inc. in compliance with Rule 4(h)(1), and on

 Defendant Wenzhou Chengyi Machinery Co., Ltd. in the manner approved in this Order,

 WITHIN 30 DAYS OF THE DATE OF THIS ORDER. Plaintiffs must identify the Doe

 defendants, move to amend the Complaint to substitute their real names, and serve them with the

 Second Amended Complaint WITHIN 90 DAYS OF THE DATE OF THIS ORDER.



        IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
